                Case 2:16-cr-00092-JAM Document 222 Filed 11/16/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                   IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-92-JAM
11
                                     Plaintiff,          STIPULATION AND ORDER REGARDING
12                                                       RESTITUTION
                             v.
13                                                       DATE: November 17, 2020
     MARCO ANTONIO RAMIREZ ZUNO,                         TIME: 9:30 a.m.
14                                                       COURT: Hon. John A. Mendez
                                     Defendant.
15

16
            The parties stipulate and agree:
17
            That the total restitution owed by defendant Marco Antonio Ramirez Zuno in case 2:16-cr-92 is
18
     $1,108,375.59.
19
            That the Judgment and Sentence be amended to order restitution in the amount of $1,108,375.59,
20
     to be paid according to the schedule attached as Exhibit A.1
21
            That, upon entry of the amended judgment, the restitution hearing currently scheduled for
22
     November 17, 2020, be vacated as moot.
23
     ///
24
     ///
25
     ///
26
            1
27           To comply with the privacy requirements of the Crime Victims’ Rights Act, Exhibit A contains
   the initials of the victims. The parties will provide the probation officer with this Court’s standard
28 restitution spreadsheet with the full names and last known addresses of the victims.


       STIPULATION RE: RESTITUTION                       1
             Case 2:16-cr-00092-JAM Document 222 Filed 11/16/20 Page 2 of 2

 1          That the restitution amounts listed in Exhibit A will be owed jointly and severally to the extent

 2 that the listed co-defendants on Exhibit A are ordered to pay restitution to that same person.

 3

 4   Dated: November 10, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                    By: /s/ MATTHEW G. MORRIS
                                                          MATTHEW G. MORRIS
 7                                                        Assistant United States Attorney
 8 Dated: November 10, 2020
                                                     By: /s/ TODD LERAS
 9                                                       TODD LERAS
                                                         WALTER REYNOSO
10                                                       Attorneys for Marco Zuno
11

12

13                                         FINDINGS AND ORDER

14          IT IS SO FOUND AND ORDERED this 16th day of November, 2020.

15
                                                      /s/ John A. Mendez
16                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION RE: RESTITUTION                        2
